Citation Nr: 0620991	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  99-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern







INTRODUCTION

The veteran served on active duty from November 1977 to March 
1981 and from October 1981 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the VA 
Regional Office in Huntington, West Virginia that denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus. The claim was remanded by the Board in 
March 2005 for a VA diabetes examination and medical opinion.  


FINDINGS OF FACT

1.  The preponderance of evidence of record indicates that 
the veteran's diabetes mellitus, diagnosed ten years 
following the veteran's discharge from service, is not 
related to service.

2.  The veteran did not serve in the Republic of Vietnam and 
the evidence of record does not indicate that the veteran was 
exposed to herbicides in service. 


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
active duty military service, and it may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

The veteran claims that her current diabetes mellitus began 
during service as a result of elevated sugars and toxemia 
during pregnancy.  The veteran argues that a service medical 
record from November 1985 documented slightly elevated blood 
sugar during the 36th week of pregnancy. However, the record 
does not state that her blood sugar was measured after 
fasting which is necessary for an accurate test, and the 
veteran herself stated that she did not have diabetes in a 
medical record from the same month.  In service medical 
records from September 1982, the veteran's blood sugar was 
tested and found to be within normal limits.  

In multiple service medical records from 1981, 1982, 1983, 
1985 and 1986, the veteran stated that she did not have 
diabetes, every medical record noted normal pregnancies and 
no evidence of diabetes or toxemia, and in her separation 
exam from February 1986 the doctor stated that her endocrinal 
system was normal.  Additionally, the veteran claims that she 
gained 120 pounds during pregnancy, however her weight at 
separation, less than a month after delivery, was 175 pounds.  
The veteran stated at the time of discharge that she had no 
family or personal history of diabetes and no complications 
with her pregnancy.  

The veteran's claim was remanded by the Board in March 2005 
for a VA medical examination.  The examiner reviewed the 
veteran's entire claim file. The examiner noted that the 
veteran was found to be diabetic ten years after service and 
that her mother, two uncles, and a sister all had (or died 
from) diabetes.  The examiner stated that the possibility 
that the veteran had elevated blood sugar during her 36th 
week of pregnancy, during service, was not confirmed by the 
medical records.  The examiner also stated that the veteran's 
claims that she gained 120 pounds during pregnancy and had 
toxemia were not confirmed by the medical record or the 
veteran's own statements at the time of discharge.  The 
examiner stated that it is less likely than not that the 
veteran had diabetes during service or at the time of 
discharge. 

Diabetes mellitus may be able to be presumed to have been 
incurred in service if it is manifested to a degree of ten 
percent within one year of discharge from service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  
3.307, 3.309 (2005).  However, no competent evidence shows a 
diagnosis or evidence of diabetes mellitus in service or 
within one year of service separation or relates the 
veteran's diabetes to any incident or event in service.  
Instead, diabetes mellitus was first diagnosed in May 1997, 
ten years following the veteran's discharge from service. 


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a June 
2003 letter which told the veteran what evidence was required 
to establish service connection, what that evidence must 
show, and what additional evidence was still needed.  
Additional notice was given by the statement of the case, by 
multiple rating decisions, and by multiple supplemental 
statements of the case.  The veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   

Service military records and private medical records have 
been obtained.  Additionally, the veteran was given the 
opportunity to testify in front of the Board and declined to 
do so.  There have been substantial and unsuccessful efforts 
to locate the veteran's medical records from Brooke Army 
Hospital where she delivered her baby in 1985.  However all 
medical records from appointments prior to and immediately 
following the birth were recovered.  There is no reasonable 
possibility that any further attempts to locate those records 
would be successful. 
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.
ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


